Simons and Schnepp, JJ. (dissenting).
We disagree with the majority’s statement of the applicable law. The Court of Appeals has held that an indemnification agreement “negotiated at arm’s length between * * * sophisticated business entities” will be construed as intending indemnification of a party for its own negligence if “the agreement between the parties connotes an ‘intention to indemnify [which] can be clearly implied from the language and purposes of the entire agreement’. (Margolin v New York Life Ins. Co., 32 NY2d 149, 153.)” (Hogeland v Sibley, Lindsay & Curr Co., 42 NY2d 153, 158-159; see Gross v Sweet, 49 NY2d 102,108; see, also, Vey v Port Auth. of N. Y. & N.J., 54 NY2d 221, 226-227.) That rule applies to this case and warrants summary judgment directing defendant to defend plaintiff in the underlying action and indemnify it for any damages recovered. The clear language of the lease agreement in this case obligates defendant to indemnify plaintiff, notwithstanding the fact that plaintiff’s own negligence may have caused the accident. The terms of the indemnification agreement are all embracing and limited only “during the rental period, and while said equipment is in the possession or under the custody and control of [defendant].” The accident which injured defendant’s employee was “occasioned by the operation” of the crane and occurred “during the rental period” while the crane was “under the custody and control” of defendant; hence, defendant is obligated under the agreement to indemnify plaintiff (see Williams v Mobil Oil Corp., 83 AD2d 434, 441-442). The fact that the lease agreement also provides that defendant “agrees to protect [plaintiff] on this contract with full insurance coverage” further supports this interpretation (see Hogeland v Sibley, Lindsay & Curr Co., 42 NY2d 153, 160, supra). The limitation of the indemnification agreement to the period while the crane is “under the custody and control” of defendant cannot be construed to limit defendant’s obligation to only those *784instances wherein it is negligent. (Appeals from order of Supreme Court, Erie County, Stiller, J. — summary judgment.) Present — Dillon, P. J., Simons, Doerr, Moule and Schnepp, JJ.